Citation Nr: 1604596	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a bilateral hand disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in October 2009.  A transcript of the hearing is associated with the claims file. 

In a January 2011 written statement, the Veteran withdrew a request for a videoconference hearing before a Veterans Law Judge that was to be held at the RO.

The Veteran's claims were remanded by the Board in December 2012 and June 2014.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.  

Specifically, in the June 2014 remand, the Board found that a January 2013 VA examination report inadequate as to the claims on appeal, as the etiological opinions provided by the examiner generally attributed all of the osteoarthritis conditions to age and obesity, but did not discuss each of the claimed conditions specifically.  The Board therefore requested opinions that were tailored to each specific condition of the shoulders, hands and cervical and lumbar spines.

The Veteran thereafter presented for a VA examination in September 2014.  However, that same examiner committed the same error as in January 2013, in that the opinion discussed the Veteran's claimed disabilities generally, and not specifically.  The AOJ, upon discovering this error, requested an addendum opinion.  However, in the January 2015 addendum report, which was not authored by the January 2013 and September 2014 VA examiner, the examiner did not check the box indicating that the Veteran's reported history was considered (although the box indicating consideration of medical records was checked).  In this regard, the Veteran has discussed a continuity of shoulder, hand, and cervical and lumbar spine symptomology since service, and has alternatively asserted that arthritis in these joints has "spread" from the joints in his service-connected lower extremities.  Despite the indication of a lack of consideration of reported history, the examiner addressed the allegation that arthritis "spread" through joints in regards to secondary service connection.  However, the examiner did not discuss the Veteran's reported history in addressing direct service connection, thereby rendering the opinion inadequate in this regard.  See pages 6, 13, 15, 21, and 22 of February 2015 addendum report; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Accordingly, an addendum opinion is required on direct service connection that specifically considers the Veteran's reported history.

Any outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records, to include those dated beginning July 1, 2014.  

2.  Then refer the claims file to the author of the January 2015 addendum report (or another qualified examiner other than the January 2013/September 2014 VA examiner, if unavailable) to address the etiology of his claimed disabilities affecting his shoulders, hands, cervical spine, and lumbar spine.  The claims folder must be reviewed by the examiner, with a specific focus on the Veteran's reported history.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For each separate osteoarthritis condition, meaning for his claimed bilateral shoulder condition, bilateral hand condition, cervical spine condition, and lumbar spine condition, the examiner should answer the following:

Is it at least as likely as not (50 percent or greater probability) that the disability began in service or was the result of any incident in service?  The examiner must address the service treatment records detailing an arthritic condition of apparently unclear etiology affecting multiple joints of the lower extremities and the right wrist/hand.  The examiner must also specifically acknowledge review of the Veteran's reported history and address the same, to specifically include his report of a continuity of shoulder, hand, and cervical and lumbar spine symptomology since service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

The examiner is again reminded that these opinions must be generated for each distinct condition and cannot be combined into general opinions covering all of the osteoarthritis conditions.  
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Then readjudicate the claims, and issue a  Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

